UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4957


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BARRY WEST,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:07-cr-00185)


Submitted:    September 30, 2008           Decided:   December 17, 2008


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David R. Lett, Richmond, Virginia, for Appellant.      Chuck
Rosenburg, United States Attorney. Laura Colombell Marshall,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Barry    West    appeals   his    conviction    for    witness    tampering

through use of force, 18 U.S.C. § 1512(a)(2)(A) (2000).                        West

claims that the evidence was insufficient to convict him.                        We

affirm.

                                        I

     At trial, Craig Coles testified that Letrista West, Barry

West’s    sister,    was   charged     with    identity    theft.      Prior    to

Letrista’s    trial,    Barry   West    told    Coles     that   he   should    let

Letrista handle the charge against her.             Coles took the comment

to mean that he should not discuss the identity theft matter

with the police.

     On the day of Letrista’s trial, Coles and Barry West ran

into each other in a hallway of the federal courthouse.                  As West

approached Coles, the following exchange took place:

     COLES:         Hey, what’s up, Barry?

     WEST:          My motherfucking sister is what’s up.

     COLES:         I don’t have nothing to do with your sister.
                    . . .

     WEST:          You got something to do with her.            She did this
                    shit herself?

     COLES:         I didn’t have nothing to do with your sister.               If
                    she is a thief, she is a thief.

     WEST:          We’re going to see who gets the last laugh.
                    I’ll fuck you up.



                                        2
Coles testified that during this conversation, West was so close

to him that “I could have puckered my lips and kissed him.”

Coles felt that there was a real possibility that West would hit

him. Once the men separated, Coles testified that West shook his

head “and then he [gestured] as if he was going to cut my neck.”

       Coles’ mother, who witnessed the confrontation, testified

that she feared that West would strike her son. She rushed to a

nearby    courtroom      for     assistance.    A   court    security     officer

testified   that   the     two    men    were   toe-to-toe   in    the   hallway.

Another witness testified that West was leaning towards Coles,

who appeared frightened.

                                         II

       We must determine whether the evidence, viewed in the light

most favorable to the Government, was sufficient for a rational

trier of fact to have found the essential elements of the crime

beyond a reasonable doubt.              Glasser v. United States, 315 U.S.

60, 80 (1942); United States v. Stewart, 256 F.3d 231, 250 (4th

Cir.   2001).      If    substantial       evidence   exists      to   support   a

verdict, we must sustain it.              Glasser, 315 U.S. at 80.         We do

not review the credibility of witnesses, and we assume that the

jury resolved all contradictions in the testimony in favor of

the Government.         United States v. Sun, 278 F.3d 302, 313 (4th

Cir. 2002).



                                          3
       To    establish      a    violation    of    witness       tampering    under

§ 1512(a)(2)(A), the United States had to prove that: (1) West

used physical force or the threat of physical force; (2) with

the intent of curtailing Coles’ involvement in Letrista West’s

prosecution. See United States v. England, 507 F.3d 581, 588

(7th Cir. 2007).          “[T]he statute prohibits expressing an intent

to inflict injury on another through physical force.”                         Id. at

589.     The threat must objectively have a “reasonable tendency to

intimidate,”       and    only   “true   threats”       are    punished    under    the

statute.     Id.

       Viewing the testimony in the light most favorable to the

Government, a rational jury could have convicted West.                      Prior to

the incident in the courthouse, West suggested to Coles that he

should      not    cooperate     with    police    in     the    investigation       of

Letrista.         Coles   was    subpoenaed   as    a    Government       witness    at

Letrista’s trial, and his name was on the Government’s witness

list.       It is logical to infer that West knew that Coles was

scheduled to testify against his sister.                      West was clearly the

aggressor during the confrontation with Coles at the courthouse.

Finally, his statements to West and his making a cutting motion

across his neck clearly were threatening and reasonably could be

viewed as intended to intimidate Coles so that he would not

testify.



                                          4
                                  III

     We   accordingly   affirm.   We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                   5